Title: [Diary entry: 8 December 1785]
From: Washington, George
To: 

Thursday 8th. Thermometer at 30 in the Morning—38 at Noon and  at Night. Wind to the Eastward of North, in the Morning, and Cold—ground hard frozen. Afterwards it died away in a great Measure and Shifted more to the westward backing. Finished removing the Earth for covering of, and the way in to my Ice House. And again set the People to taking up & planting small Pines in the Wilderness on the Right of the lawn. Also sent to Colo. Masons Quarter, and got young Crab trees for the Shrubberies—but not getting them home in time to plant, the Roots were buried until they could be planted in the places designed for them to morrow or &ca. Captn. Sullivan, of a Ship at Alexandria, agreeably to my request, came here to dinner, to interpret between me and the Spaniard who had the care of the Jack Ass sent me. My questions, & his Answers respecting the Jack, are committed to writing. Captn. Sullivan returned after dinner & Captn. Fairley of New York came here in the afternoon.